Lundberg Stratton, J.,
concurring in judgment only.
{¶ 7} Because of the doctrine of stare decisis, I must concur with the majority. However, I write separately to voice my concern that both Littrell v. Wigglesworth (2001), 91 Ohio St.3d 425, 746 N.E.2d 1077, and Clark v. Scarpelli (2001), 91 Ohio St.3d 271, 744 N.E.2d 719, were wrongly decided and misapplied R.C. 3937.18(A)(2). In those cases, I joined Justice Cook’s well-reasoned dissenting opinions that opposed the majority’s construing of the unambiguous phrase “available for payment” to reach an outcome, contrary to the clear statutory language.
{¶ 8} I continue to believe that “[t]he plain language of the statute mandates a limits-to-limits comparison as opposed to a comparison of the amounts actually recovered to the underinsured motorist policy limits.” Littrell v. Wigglesworth, 91 Ohio St.3d at 436, 746 N.E.2d 1077 (Cook, J., dissenting). This is supported by the General Assembly’s amendment of R.C. 3937.18 in 1994, 145 Ohio Laws, Part I, 204, expressly superseding, id. at section 7, Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St.3d 500, 620 N.E.2d 809, in which a majority of this court “implicitly construed ‘the limits of coverage available for payment’ to mean ‘the amounts which the tortfeasor’s insurer has already paid.’” Clark, 91 Ohio St.3d at 286, 744 N.E.2d 719 (Cook, J., dissenting), quoting Savoie, 67 Ohio St.3d at 508, 620 N.E.2d 809. As Justice Cook also stated, this position is contrary to the *294public policy behind R.C. 3937.18 that uninsured- and underinsured-motorist coverage is not intended as excess insurance. Id. at 288, 744 N.E.2d 719.
{¶ 9} The General Assembly has amended R.C. 3937.18 on several occasions since Savoie in 1993 and once since Clark and Littrell in 2001, but it has not changed the phrase “available for payment” and has not expressly overruled Clark or Littrell. Although Nationwide urged us to overrule Clark and Littrell, Nationwide has not shown that the test set forth in Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, for abandoning precedent has been met. Consequently, I am bound by the doctrine of stare decisis. Any further change must come from the General Assembly. For these reasons, I concur in judgment only.